PER CURIAM
The Board of Parole and Post-Prison Supervision (BOP) held a personal review hearing under ORS 144.122 and OAR 255-40-010 to consider a reduction of petitioner’s prison term. The term had been reduced on a previous personal review to 149 months by an order dated December 14, 1988. The order now on review further reduced the term by seven more months to 142 months.
The order which petitioner seeks to have reviewed was dated January 3, 1991, and was mailed on January 10, 1991. The petition for judicial review was filed on January 17, 1991. On January 16,1991, petitioner had filed a request for administrative review, which BOP denied by an order dated January 25, 1991, that was mailed on January 28, 1991. Petitioner did not exhaust administrative review before seeking judicial review, as required by ORS 144.335(1).
Under Denham v. Board of Parole, 106 Or App 234, 237, 806 P2d 1167 (1991), we do not have jurisdiction.
Appeal dismissed.